Citation Nr: 1601156	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  13-23 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to the service-connected diabetes mellitus type II or coronary artery disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1965 to November 1968. 

This appeal comes to the Board of Veterans' Appeals (Board) from November 2002 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  An informal claim for service connection was received in January 2002.  A formal claim for service connection for a leg condition was received in July 2002.  The November 2002 rating decision, in pertinent part, denied service connection for a bilateral leg disorder.  

In January 2003, the Veteran submitted a written statement in response to the November 2002 rating decision to "provide additional information relating to [his] claim for service related disability" and discussed in detail why the service connection claim for a bilateral leg disorder should be granted (which included disagreeing with findings made by the RO in the November 2002 rating decision). 

A notice of disagreement must be a written communication from a claimant or the representative expressing dissatisfaction with an adjudicative determination of a RO.  The notice of disagreement should be in terms which can be reasonably construed as a desire for review of that determination.  It need not be expressed in any special wording.  38 C.F.R. § 19.118 (2015).  A notice of disagreement must be filed within one year from the date of mailing the notification of the initial review and determination, otherwise, that determination will become final.  38 C.F.R.	 § 19.129 (2015).

The Board finds that, in January 2003, the Veteran filed a timely notice of disagreement with the November 2002 rating decision, but was not provided a statement of the case at that time.  See Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute a notice of disagreement under the law), rev'd sub nom Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (an effective notice of disagreement need not contain any magic words or phrases).  In February 2011, the Veteran filed another "claim" for service connection for neuropathy of the lower extremities, as secondary to the service-connected diabetes mellitus, which the RO treated as a claim to reopen service connection for a bilateral leg disorder.  The May 2012 rating decision continued to deny service connection for a bilateral leg disorder because the "evidence [] submitted [was] not new and material."  

As discussed above, the Veteran filed a timely notice of disagreement with the November 2002 rating decision.  In this case, the Board finds that the November 2002 rating decision did not become final with respect to the issue on appeal; therefore, despite the RO's later styling of the issue on appeal as a claim to reopen service connection (i.e., requiring new and material evidence), the issue actually stems from the original service connection claim filed in January 2002.  As such, the Board has recharacterized the issue on appeal to reflect that it is an original claim for service connection. 

An August 2015 private medical opinion by Dr. L.C. and a November 2015 VA examination report has been associated with the claims file.  While the most recent supplemental statement of the case (dated in January 2014), does not include review of this evidence, this evidence relates to an issue not currently in appellate status (service connection for bilateral hearing loss); therefore, the August 2015 private medical opinion and November 2015 VA examination report are of no probative value with regard to the issue decided herein and the Veteran is not prejudiced by the Board's decision without agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  

In October 2015, the Veteran testified at a Board videoconference hearing at the local RO in Detroit, Michigan, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015). 


FINDING OF FACT

The Veteran's right lower extremity peripheral neuropathy, diagnosed during the appeal period, is causally related to the service-connected diabetes mellitus type II.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right lower extremity peripheral neuropathy, as secondary to the service-connected diabetes mellitus type II, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Board grants service connection for right lower extremity peripheral neuropathy, constituting a full grant of the benefit sought on appeal; therefore, no discussion of VA's duty to notify and to assist is necessary.    

Service Connection for Right Lower Extremity Peripheral Neuropathy

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As adjudicated below, the Board is granting service connection for right lower extremity peripheral neuropathy based on secondary service connection under 38 C.F.R. § 3.310; therefore, the additional service connection theories of presumptive service connection based on chronic symptoms in service or continuous symptoms since service of a "chronic" disease (38 C.F.R. § 3.303(b) (2015)) or a "chronic" disease manifesting within one year of service separation (38 C.F.R. § 3.307 (2015)) and direct service connection pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issue.  For this reason, these presumptive and direct service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

The contention liberally construed for the Veteran is that the right lower extremity peripheral neuropathy is caused by the diabetes mellitus.  See August 2013 substantive appeal (on a VA Form 9), October 2015 Board hearing transcript.  In the August 2013 substantive appeal, the Veteran contended that medical evidence and research indicates that nerve and muscle problems are often side effects of diabetes.  The Veteran contended that the peripheral neuropathy in his legs is a result of diabetes and related (service-connected) heart issues. 

First, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran was diagnosed with right lower extremity peripheral neuropathy during the appeal period.  The Veteran underwent a VA examination in June 2003 at which the VA examiner diagnosed the Veteran with peripheral neuropathy of the lower extremities.  The Veteran underwent a VA examination in August 2011 (in connection with the service-connected diabetes mellitus type II) at which the VA examiner assessed no current diabetic peripheral neuropathy.  A September 2013 VA treatment record notes that the Veteran reported proximal lower extremity weakness for the past 10 years that has been attributed to diabetic neuropathy.  At the December 2013 VA examination, the Veteran reported subjective symptoms of intermittent numbness in the right lower extremity, but the VA examiner assessed that the Veteran did not have objective evidence of right lower extremity peripheral neuropathy.  At the October 2015 Board hearing, the Veteran reported nerve pain in the right foot, tingling and numbness in the right lower extremity, and right foot numbness that worsened during the appeal period.  The Veteran testified that he experienced the same symptoms in the right lower extremity as in the (service-connected) left lower extremity that had previously been attributed to peripheral neuropathy.   

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  However, service connection can be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).  While the evidence of record reflects that the Veteran's right lower extremity peripheral neuropathy may have resolved, it also shows an assessment of peripheral neuropathy of the bilateral lower extremities (indicating peripheral neuropathy in the right and left lower extremity) as well as ongoing symptoms of right lower extremity numbness.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran was diagnosed right lower extremity peripheral neuropathy during the appeal period, so has a current right lower extremity disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The June 2003 VA examiner, based on physical examination of the Veteran and review of the claims file, opined that the peripheral neuropathy of the lower extremities is likely a secondary complication of the (service-connected) diabetes mellitus.  The December 2013 VA examiner, who assessed mild left lower extremity peripheral neuropathy and noted subjective symptoms of right lower extremity numbness, opined, based on a review of literature, the claims file, and physical examination of the Veteran, that the mild peripheral neuropathy is at least as likely as not related to the service-connected diabetes. 

The Board finds that the evidence is at least in equipoise as to whether the right lower extremity peripheral neuropathy, diagnosed during the appeal period, was a secondary complication of the diabetes mellitus; therefore, resolving reasonable doubt in favor of the Veteran, service connection for right lower extremity peripheral neuropathy, as secondary to the service-connected diabetes mellitus type II, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  The grant of secondary service connection renders moot other theories of service connection.       


ORDER

Service connection for right lower extremity peripheral neuropathy, as secondary to the service-connected diabetes mellitus type II, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


